                       1   Vedder Price (CA), LLP
                           Brittany A. Sachs, Bar No. 287651
                       2   bsachs@vedderprice.com
                           275 Battery Street, Suite 2464
                       3   San Francisco, California 94111
                           T: +1 415 749 9500
                       4   F: +1 415 749 9502

                       5   Vedder Price P.C.
                           Daniel P. Jackson (admitted Pro Hac Vice)
                       6   djackson@vedderprice.com
                           Brian W. Ledebuhr (admitted Pro Hac Vice)
                       7   bledebuhr@vedderprice.com
                           222 North LaSalle Street
                       8   Chicago, Illinois 60601
                           T: +1 312 609-7500
                       9   F: +1 312 609-5005

                      10
                           Attorneys for Defendant
                      11   AVANT, LLC.

                      12
                                                         UNITED STATES DISTRICT COURT
                      13
                                                         EASTERN DISTRICT OF CALIFORNIA
                      14

                      15
                           TERESA GARDENHIRE,                             Case No. 2:19-CV-00854-WBS-DB
                      16
                                            Plaintiff,                    ORDER RE NOTICE OF
                      17                                                  SETTLEMENT BETWEEN
                                  v.                                      PLAINTIFF TERESA GARDENHIRE
                      18                                                  AND DEFENDANT AVANT, LLC.
                           EXPERIAN INFORMATION SOLUTIONS,
                      19   INC.; EQUIFAX INFORMATION
                           SERVICES, LLC; AVANT, LLC;
                      20   BARCLAYS BANK DELAWARE; CAPITAL
                           ONE BANK (USA), N.A.,
                      21
                                            Defendants.
                      22

                      23

                      24

                      25

                      26
                      27

                      28
                                                                                   [PROPOSED] ORDER RE NOTICE OF
VEDDER PRICE (CA), LLP
   ATTORNEYS AT LAW                                                                                   SETTLEMENT
     SAN FRANCISCO
                                                                                             2:19-CV-00854-WBS-DB
                       1          Pursuant to the Notice of Settlement filed by Defendant, Avant, LLC, the Court hereby

                       2   vacates all pending deadlines and hearing dates with respect to Defendant Avant, including

                       3   Defendant Avant’s responsive pleading deadline, which is August 9, 2019, and said defendant’s

                       4   participation in the scheduling conference that is currently set for September 16, 2019.

                       5
                           IT IS SO ORDERED.
                       6

                       7
                           Dated: August 13, 2019
                       8

                       9

                      10

                      11

                      12

                      13

                      14

                      15

                      16

                      17

                      18

                      19

                      20
                      21

                      22

                      23

                      24

                      25

                      26
                      27

                      28
                                                                                            [PROPOSED] ORDER RE NOTICE OF
VEDDER PRICE (CA), LLP
   ATTORNEYS AT LAW                                                        -2-                                 SETTLEMENT
     SAN FRANCISCO
                                                                                                      2:19-CV-00854-WBS-DB
